Citation Nr: 0815685	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  02-12 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for peroneal palsy of the right knee, status post 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to January 
1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which, in part, granted service connection for 
peroneal palsy of the right knee, status post injury and 
assigned an initial 10 percent evaluation, effective October 
16, 2000.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2003.  A transcript of 
that hearing is associated with the claims file. 

The Board remanded the veteran's case for further development 
in October 2003.  


FINDING OF FACT

Peroneal palsy of the right knee is manifested by no more 
than mild symptoms; moderate incomplete paralysis is not 
shown.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for peroneal palsy of the right knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8599-8521 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 200- (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended the VA's duties to notify and assist 
a claimant in developing the information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), VA must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case (SOC), when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  Here, the RO provided 
the veteran with pre-adjudicatory notice of the VCAA in 
February 2001.

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded; such notification was provided 
in a March 2006 letter.

Moreover, it is well to observe that service connection for 
peroneal palsy of the right knee has been established and an 
initial rating for that condition has been assigned.  Thus, 
the veteran has been awarded the benefit sought, and his 
claim has been substantiated.  See Dingess v. Nicholson, 19 
Vet. App. at 490-491.  As a result, section 5103(a) notice is 
no longer required as to this matter.  This is so because the 
purpose for which such notice was intended to serve has been 
fulfilled.  Id.  Also, it is of controlling significance that 
after awarding the veteran service connection for peroneal 
palsy of the right knee and assigning an initial disability 
rating for that condition, he filed a February 2002 Notice of 
Disagreement (NOD) contesting the initial rating 
determination.  The RO sent the veteran a March 2002 letter 
that advised him of the review process by a Decision Review 
Officer (DRO), which he did elect and participate.  The RO 
furnished the veteran a July 2002 Statement of the Case (SOC) 
that addressed the initial rating for his peroneal palsy of 
the right knee, included notice of the criteria for a higher 
rating for that condition, and provided the veteran with 
further opportunity to identify and submit additional 
evidence and/or argument in support of his appeal, which the 
veteran has done by perfecting his appeal in August 2002.  
See 38 U.S.C.A. §§ 5104(a), 7105(d)(1), 5103A.  Under the 
circumstances of this case, VA fulfilled its obligation to 
assist and advise the veteran throughout the appeals process, 
and also afforded the veteran and his representative a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Board is aware of the recent decision regarding proper 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The Board finds, however, that as this case involves 
evaluating an initial rating rather than an increased rating, 
notice in compliance with Vazquez-Flores is not necessary 
here.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
and private treatment records, Social Security Administration 
records and reports of VA examinations.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).

The service treatment records show that the original injury 
occurred when the veteran was hit in the right knee by a 
piece of metal thrown up by a lawn mower.  There was damage 
to the peroneal nerve causing a palsy.  

In August 2001, the RO granted service connection for 
peroneal palsy of the right knee, status post injury and 
assigned a 10 percent rating, effective October 16, 2000.  

The RO has evaluated the veteran's peroneal palsy of the 
right knee under DC 8599-8521.  See 38 C.F.R. § 4.27 (2007) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen]; see also 38 
C.F.R. § 4.27 [unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99"].

Under 38 C.F.R. § 4.124a, DC 8521, a 40 percent evaluation 
requires complete paralysis of the external popliteal nerve 
(common peroneal), with foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes.  A 30 percent evaluation 
requires severe incomplete paralysis.  A 20 percent 
evaluation requires moderate incomplete paralysis.  A 10 
percent evaluation requires mild incomplete paralysis.

The words such as "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2007).

In evaluating diseases of the peripheral nerves, and other 
peripheral nerve injuries, the term "incomplete paralysis", 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves.

Analysis

As noted above, in order for an initial rating higher than 10 
percent to be assigned under DC 8521, there must be, at a 
minimum, moderate incomplete paralysis of the external 
popliteal nerve.  Having reviewed the entire record, the 
Board concludes that an evaluation higher than 10 percent is 
not warranted for the veteran's service-connected peroneal 
palsy of the right knee at any time since the original grant 
of service connection.  See Fenderson, 12 Vet. App. at 125-
26.  His symptoms are most commensurate with a 10 percent 
rating.

The June 2001 VA examination revealed no periarticular 
thickening in the knee and essentially full range of motion - 
0 to 130 degrees.  [Normal range of motion of the knee is 0 
degrees of extension and 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.]  McMurray and Lachman signs were negative 
and there was no ligament laxity was found.  The patella was 
freely movable without pain, tenderness, or crepitus.  While 
there was definite intermittent roughness in the right knee 
it was estimated at very mild in the patellofemoral 
cartilaginous articulating surface.  The diagnosis was status 
post foreign body in the right popliteal fascia with mild 
pain.  

The results of VA examination in March 2004 were similarly 
negligable.  Range of motion of the knee was the same, 0 to 
130 degrees.  A scar on the lateral portion of the popliteal 
space was nontender.  The knee was nontender to palpation and 
stable to varus and valgus stress.  Motor strength to the 
right foot was 5 over 5 and sensory to the right foot and 
ankle was intact to sharp and dull.  The veteran did 4 
complete deep knee bends without difficulty.  The examiner 
concluded that the veteran showed no evidence of peroneal 
nerve palsy.  The examiner indicated that the veteran's 
symptoms were now of arthralgia of the knee and that the 
foreign body in the knee was less likely than not causing the 
current knee problems.  

A VA peripheral nerves examination in February 2007 noted 
that the veteran walked without difficulty or limp.  He used 
no cane, brace or other orthopedic assistive device.  While 
there was decreased sensation to light touch of the 
distribution of the external popliteal nerve, motor strength 
was 5/5 for all muscle groups of the right lower extremity.  
There was no muscle atrophy or wasting.  

All things considered, the record as a whole does not show 
symptomatology that equates to or more nearly approximates 
the criteria for a higher rating.  While the veteran may 
experience some discomfort and pain as a result of the knee 
disability, there is no indication, or even suggestion, that 
it interferes in the actual function of his foot, or that it 
in any way more nearly approximates moderate paralysis.  In 
this regard, the Board finds pertinent the veteran's 
admission that he has never been treated for the right knee.  
See VA Form 21-4138, dated in May 2004.  

Therefore, the Board finds that at no time since the 
effective date of service connection, October 16, 2000, has 
the veteran's right knee disability met or nearly 
approximated the criteria for a rating higher than 10 
percent.  Accordingly, the Board concludes that staged 
ratings are not for application in this case.  See Fenderson, 
supra.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected disability 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2007) [extraschedular rating criteria].  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event the 
veteran believes consideration of an extraschedular rating 
for any of his service-connected disability is in order 
because it presents an exceptional or unusual disability 
picture, he may raise this matter with the RO.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for peroneal palsy of the right knee, status post 
injury is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


